IN THE SUPREME COURT OF THE STATE OF DELAWARE

    RONALD D. STOKELY,                      §
                                            §
        Defendant Below,                    §   No. 385, 2021
        Appellant,                          §
                                            §   Court Below: Superior Court
        v.                                  §   of the State of Delaware
                                            §
    STATE OF DELAWARE,                      §   Cr. I.D. No. 0604012963 (K)
                                            §
        Plaintiff Below,                    §
        Appellee.                           §
                                            §

                            Submitted: December 13, 2021
                            Decided:   December 16, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

       After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

       (1)    On December 2, 2021, the appellant, Ronald D. Stokely, filed this

appeal from a Superior Court order dated October 29, 2021 and docketed on

November 1, 2021, that sentenced him for a violation of probation (“VOP”). A

notice of appeal must be timely filed to invoke the Court’s appellate jurisdiction.1




1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989). Delaware Supreme Court Rule 6 provides that
appeals must be filed within thirty days.
       (2)     The Senior Court Clerk issued a notice directing Stokely to show cause

why this appeal should not be dismissed as untimely filed. In response to the notice

to show cause, Stokely admits that he was informed of both his right to appeal from

the VOP sentence order and that his VOP counsel would not file an appeal for him.

He argues that his VOP counsel’s failure to file an appeal in accordance with

Supreme Court Rule 26(c) violates his constitutional right to counsel.

       (3)     Timely filing of an appeal is a jurisdictional requirement.2 A notice of

appeal must be received by the Court within the applicable time period to be

effective.3 Unless an appellant can demonstrate that the failure to file a timely notice

of appeal is attributable to court-related personnel, an untimely appeal cannot be

considered.4

       (4)     Because the failure to file a timely appeal in this case is not attributable

to court-related personnel, the appeal must be dismissed. Moreover, a “probationer

has no absolute right to counsel at a VOP hearing or on appeal following a VOP

adjudication,”5 and an appellant’s pro se status does not excuse a failure to comply

strictly with the jurisdictional requirements of Supreme Court Rule 6.6



2
  Id.
3
  DEL. SUPR. CT. R. 10(a).
4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
5
  Weaver v. State, 779 A.2d 254, 259 (Del. 2001).
6
  Paitsel v. State, 2019 WL 1504155 (Del. Apr. 4, 2019) (citing Smith v. State, 47 A.3d 481 (Del.
2012)).


                                               2
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                BY THE COURT:


                                /s/Karen L. Valihura
                                Justice




                                  3